                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 PAUL ANDREW LEITNER-WISE,

                        Plaintiff,
                                                            Civil Action No. 18-771 (BAH)
                        v.
                                                            Chief Judge Beryl A. Howell
 ROBERT BERNARD IREDALE CLARK, et
 al.,

                        Defendants.

                                     MEMORANDUM OPINION

       The plaintiff, Paul Andrew Leitner-Wise, invents firearm technology. Two of the

plaintiff’s inventions, however, allegedly have been wrongly identified as the work of a fellow-

inventor, defendant Robert Bernard Iredale Clark. According to the plaintiff, Clark conspired

with a second defendant, Eugene L. Flanagan III, a patent attorney, to apply for patents that

misattributed the plaintiff’s inventions to Clark. That misattribution, the plaintiff alleges, freed

defendant Southern Gun Company, Ltd. (“Southern Gun”)—Clark’s company—to use the

patented technology in its products without the plaintiff’s consent and without compensating the

plaintiff. The plaintiff claims that the conduct of these three defendants gives rise to several

common-law claims and requires correcting the named inventor on two patents.

       The merits of the plaintiff’s allegations will be for another court to decide. None of the

defendants—Clark, Flanagan, or Southern Gun— and none of the alleged misconduct, is

connected to the District of Columbia. Thus, Flanagan’s Mot. Dismiss Am. Compl. (“Flanagan

Mot. Dismiss”), ECF No. 18, and Clark & Southern Gun’s Mot. Dismiss Am. Compl. & Mot.




                                                  1
Summ. J. (“Joint Mot. Dismiss”), ECF No. 19, are granted as this Court cannot exercise personal

jurisdiction over any defendant.1

I.      BACKGROUND

        By the plaintiff’s account, he is “a prolific inventor in the field of small arms design.”

Am. Compl. ¶ 30, ECF No. 16. The multitude of patents listing the plaintiff as an inventor

substantiate that claim. Id. ¶ 31. This case, in which the pertinent events “largely occurred in

Cornwall, United Kingdom, Westminster, Maryland, and Alexandria, Virginia,” id. ¶ 13, pertains

to two such patents: (1) U.S. Patent No. 7,735,410 (issued on June 15, 2010) (“ ‘410 Patent ”)

and (2) U.S. Patent No. 8,997,622 (issued on Apr. 7, 2015) (“ ‘622 Patent ”), id. ¶ 2.

        Since at least 2004, the plaintiff, who is a citizen of the United Kingdom and a resident of

the District of Columbia, Am. Compl. ¶¶ 7, 18, has been developing “a firearm bolt assembly

with a fully-supported bolt face,” id. ¶ 35. In 2005, Clark, who, like the plaintiff, is a citizen of

the United Kingdom, id. ¶¶ 8, 19, was “contracted to manufacture parts for prototype bolts,” id.

¶ 39. On October 20, 2006, an application to patent a “Firearm Bolt Assembly with Fully-

Supported Bolt Face” was submitted to the United States Patent and Trademark Office

(“USPTO”). Id. ¶ 41; see also U.S. Patent Application No. 11/583,784 (filed Oct. 20, 2006)

(“ ‘784 Application ”). The application listed the plaintiff, Clark, and a third-party as the three

inventors, see ‘784 Application, but was abandoned prior to the award of any patent, Am.

Compl. ¶¶ 42, 56.

        In 2008, the plaintiff was looking for a new patent attorney, and was introduced to

Flanagan, a Connecticut resident. Id. ¶¶ 9, 43–44. Unbeknownst to the plaintiff, Flanagan also

was working with Clark on a separate patent application. Id. ¶ 45–48. On February 23, 2009,


1
         Clark and Southern Gun moved, in the alternative, for summary judgment. See Joint Mot. Dismiss. Given
that those defendants’ motion to dismiss is granted, consideration of the alternative motion is unnecessary.

                                                      2
Flanagan helped Clark apply to patent a “Firearm Bolt.” Id. ¶¶ 45–48, 61–62; see also U.S.

Patent Application No. 12/390,839 (filed Feb. 23, 2009) (“ ‘839 Application ”). The ‘839

Application was a divisional application of the ‘784 Application, which, according to the

plaintiff, means that the ‘839 Application did “not include any subject matter” that was not

“derived from and fully supported by [the ‘784 Application].” Am. Compl. ¶¶ 56–58; see also

‘839 Application (stating that the ‘839 Application is “[d]ivision of application No. 11/583,784,

filed on Oct. 20, 2006, now abandoned”). Although the plaintiff concedes that the ‘784

Application was eventually abandoned, the plaintiff alleges that the ‘839 Application was “filed

prior to the abandonment, thereby establishing proper continuity with [the ‘784 Application].”

Am. Compl. ¶ 56. Nevertheless, the ‘839 Application listed Clark as the sole inventor, a

consequence, the plaintiff claims, of a conspiracy between Clark and Flanagan to avoid

regulations applicable to firearm technology invented in the United States. Id. ¶¶ 36–37, 59–60;

see also ‘839 Application. Based on the ‘839 Application, Clark was awarded, on June 15, 2010,

the ‘410 Patent for a “Firearm Bolt.” Am. Compl. ¶ 57; see also ‘410 Patent. Clark, the plaintiff

alleges, had contractual arrangements to license that patented technology. Am. Compl. ¶ 64.

The plaintiff first learned of the ‘839 Application and resulting ‘410 Patent in 2016. Id. ¶¶ 49,

66–67.

         Meanwhile, Flanagan was preparing a separate patent application for a “Gas Operating

Systems, Subsystems, Components and Process.” Id. ¶¶ 51–54; see also U.S. Patent Application

No. 12/694,061 (filed Jan. 26, 2010) (“ ‘061 Application ”). The claimed inventions were

revisions to technology that the plaintiff had previously patented. Am. Compl. ¶¶ 34, 38; see

also U.S. Patent No. 7,461,581 (issued Dec. 9, 2008) (patenting the plaintiff’s invention of a

“Self-Cleaning Gas Operating System for a Firearm”). Flanagan filed the new application with



                                                 3
the U.S. Patent Office on January 26, 2010. Am. Compl. ¶¶ 51, 54; see also ‘061 Application.

The ‘061 Application named the plaintiff and Clark as co-inventors. Am. Compl. ¶¶ 52–53; see

also ‘061 Application. While the ‘061 Application was pending, Flanagan filed, on May 4,

2013, a divisional application. Am. Compl. ¶¶ 71, 74; see also U.S. Patent Application No.

13/887,295 (filed May 4, 2013) (“ ‘295 Application ”) (stating that the application is a

“[d]ivision of application No. 12/694,061”). The ‘295 Application also named the plaintiff and

Clark as co-inventors. Am. Compl. ¶¶ 72–73; see also ‘295 Application. Based on the two

applications, U.S. Patent No. 8,443,711 (“ ‘711 Patent ”) was issued on May 21, 2013 and the

‘622 Patent was issued on April 7, 2015. Am. Compl. ¶ 87; see also ‘711 Patent; ‘622 Patent.

Each patent listed the plaintiff and Clark as co-inventors and non-party Leitner-Wise Defense,

Inc. (“LWDI”) as the assignee. Am. Compl. ¶ 75; see also ‘711 Patent; ‘622 Patent. The

plaintiff claims to have invented the only elements that the ‘622 Patent covers, and that,

notwithstanding the plaintiff’s involvement, Clark and Flanagan later conspired to deprive the

plaintiff of the ‘622 Patent by submitting an application to remove the plaintiff as a named

inventor. Am. Compl. ¶¶ 80–85, 87. Again, the object of the conspiracy was circumventing

regulations applicable to firearm technology developed in the United States and to deprive the

plaintiff of the benefit of his inventions. Id. ¶ 80–81. Moreover, the plaintiff alleges that

although LWDI was designated as the assignee for the ‘622 Patent, LWDI ended operations in

2010. Id. ¶¶ 12, 76. Finally, the plaintiff claims that he was ignorant of the ‘622 Patent until

2017. Id. ¶¶ 78–79, 86.

       Historically, “[t]he Defendants have conducted business in the District of Columbia

through [LWDI], including solicitation of sales of rifles to United States Government agencies

including the United States Army and the Pentagon Force Protection Agency.” Id. ¶¶ 29. The



                                                  4
plaintiff provides no details about when these alleged transactions happened. Now, according to

the plaintiff, Southern Gun, a British company owned by Clark, id. ¶¶ 10, 33, “uses” the

technology claimed in each of the ‘410 and ‘622 Patent without the plaintiff’s consent and

without compensating the plaintiff, id. ¶¶ 88–91. Moreover, “the Defendants,” through LWDI,

have sold firearms containing the ‘622 Patent’s technology, to the Pentagon Force Protection

Agency and Presidential Airways, id. ¶¶ 92–932, and Clark and Southern Gun “have

subsequently conveyed the technology described in the ‘622 and ‘410 Patents to foreign

government entities without permission of the United States Government,” id. ¶ 94.

        Based on the foregoing allegations—all of which are accepted as true at this stage—the

plaintiff instituted this action on April 4, 2018. See Compl., ECF No. 1. After the defendants

filed motions to dismiss, see Clark & Southern Gun’s Mot. Dismiss, ECF No. 12; Flanagan’s

Mot. Dismiss, ECF No. 15, the plaintiff amended his complaint, see Am. Compl.3 In the

Amended Complaint, the plaintiff brought claims, under 35 U.S.C. § 256, seeking to correct the

named inventors on the ‘410 and ‘622 Patents, see Am. Compl. ¶¶ 95–110; a claim, under 35

U.S.C. § 281, alleging patent infringement, see id. ¶¶ 111–118; and common-law claims for

unjust enrichment, civil conspiracy, misappropriation of intellectual property, conversion, breach

of fiduciary duty, tortious interference with business expectancy, and legal malpractice, see id. ¶¶

119–155. The defendants subsequently renewed their motions to dismiss, seeking dismissal

pursuant to Federal Rules of Civil Procedure 12(b)(1), 12(b)(2), and 12(b)(6), for lack of




2
        The Amended Complaint alleges that LWDI, which “ceased to exist in 2010,” Am. Compl. ¶ 76, sold
technology covered by the ‘622 Patent, see id. ¶¶ 92–93. Yet, the ‘622 Patent was applied for in 2013 and issued in
2015. See ‘295 Application; ‘622 Patent. The plaintiff does not reconcile the inconsistency.
3
        In light of the Amended Complaint, the Court denied the defendants’ first motions to dismiss as moot.
Min. Order (dated Oct. 11, 2018).

                                                         5
standing, lack of personal jurisdiction, and the plaintiff’s failure to allege any plausible claim to

relief, respectively. See generally Flanagan Mot. Dismiss; Joint Mot. Dismiss.

       Those two motions to dismiss are now ready for resolution.

II.    LEGAL STANDARD

       A.      Federal Rule of Civil Procedure 12(b)(2)

       To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(2), the

plaintiff “must make a prima facie showing of the pertinent jurisdictional facts.” Livnat v.

Palestinian Auth., 851 F.3d 45, 56–57 (D.C. Cir. 2017) (quoting First Chicago Int’l v. United

Exch. Co., 836 F.2d 1375, 1378 (D.C. Cir. 1988)). The prima facie showing requires specific

factual allegations connecting the defendant to the forum. First Chicago Int’l, 836 F.2d at 1378–

79. Conclusory statements and bare allegations are insufficient. Livnat, 851 F.3d at 57. Unlike

a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the court “may consider

materials outside the pleadings in deciding whether to grant a motion to dismiss for lack of

jurisdiction.” Jerome Stevens Pharms., Inc. v. FDA, 402 F.3d 1249, 1253 (D.C. Cir.2005).

Indeed, jurisdictional arguments may be premised on the “pleadings, bolstered by such affidavits

and other written materials as [the parties] can otherwise obtain.” Mwani v. bin Laden, 417 F.3d

1, 7 (D.C. Cir. 2005). “When deciding personal jurisdiction without an evidentiary hearing—as

here—the ‘court must resolve factual disputes in favor of the plaintiff.’” Livnat, 851 F.3d at 57

(quoting Helmer v. Doletskaya, 393 F.3d 201, 209 (D.C. Cir. 2004)). The Court, however,

“‘need not accept inferences drawn by plaintiffs if such inferences are unsupported by the

facts.’” Id. (quoting Helmer, 393 F.3d at 209).




                                                  6
III.   DISCUSSION

       Although the defendants seek dismissal of the Amended Complaint on three separate

grounds—personal jurisdiction, standing, and failure to state a claim on which relief can be

granted—this opinion considers just personal jurisdiction because the defendants’ success on that

basis is sufficient to resolve the pending motions. While the parties do not raise the prospect of

transferring the case, the Court then addresses whether a transfer, rather than dismissal without

prejudice, is proper.

       A.      Does This Court Have Personal Jurisdiction over Any Defendant?

       A federal court’s “personal jurisdiction over nonresident defendants depends upon state

law.” Gorman v. Ameritrade Holding Corp., 293 F.3d 506, 509 (D.C. Cir. 2002). In this Court,

District of Columbia law, subject to the constraints of constitutional due process, supplies the

applicable rules. Id. The District of Columbia Code establishes several bases for exercising

jurisdiction over a nonresident, only one of which might confer jurisdiction here. Under the

District of Columbia’s long-arm statute, this Court may exercise specific personal jurisdiction

“over a person, who acts directly or by an agent, as to a claim for relief arising from the person’s

transacting any business in the District of Columbia.” D.C. Code. § 13-423(a)(1). Jurisdiction

predicated on § 13-423 extends only to “a claim for relief arising from” the acts permitting

jurisdiction. Id. § 13-423(b). As for the constitutional constraint on personal jurisdiction, the

“transacting any business” language “generally has been interpreted to be coextensive with the

Constitution’s due process requirements” meaning that in effect the statutory and constitutional

requirements “merge into a single inquiry.” GTE New Media Servs. Inc. v. BellSouth Corp., 199

F.3d 1343, 1347 (D.C. Cir. 2000).




                                                 7
        No defendant in this case resides in the District of Columbia. See Am. Compl. ¶¶ 8–10.

Moreover, the plaintiff’s allegations relate to events that “largely occurred in Cornwall, United

Kingdom, Westminster, Maryland, and Alexandria, Virginia.” Id. ¶ 13. Indeed, the Amended

Complaint’s sole reference to business transacted in the District of Columbia is that the

defendants, through non-party LWDI, solicited rifle sales to federal agencies, including the

United States Army and the Pentagon Force Protection Agency, which rifles incorporated

technology belonging to the plaintiff. Id. ¶¶ 29, 92–93. As a result, each defendant has

challenged this Court’s personal jurisdiction, arguing that the Amended Complaint has not made

a prima facie showing of sufficient contact with the District of Columbia. The defendants’

arguments are taken in turn.

               1.      Southern Gun

       To begin, Southern Gun maintains that the Amended Complaint has not alleged facts

showing either that Southern Gun transacted business in the District of Columbia, see Clark &

Southern Gun’s Mem. Supp. Mot. Dismiss Am. Compl. (“Joint Mem.”) at 14–15, ECF No. 19-1,

or that, if Southern Gun did transact business in the District of Columbia, the business was

related to the plaintiff’s claims, id. at 16. Each omission, according to Southern Gun,

independently defeats this Court’s personal jurisdiction.

       As noted, the sole allegation in the plaintiff’s Amended Complaint related to the District

of Columbia is LWDI’s rifle sales. Id. ¶¶ 29, 92–93. While LWDI is alleged to be a wholly-

owned subsidiary of Southern Gun, id. ¶ 11, Southern Gun argues that business relationship,

standing alone, is insufficient to impute LWDI’s contacts with the District of Columbia to

Southern Gun. Joint Mem. at 14–15. Sure enough, a subsidiary’s forum contacts are not

ordinarily attributed to the parent entity. El-Fadl v. Central Bank of Jordan, 75 F.3d 668, 675–



                                                 8
76 (D.C. Cir 1996), abrogated on other grounds by Samantar v. Yousuf, 560 U.S. 305 (2010).

Exceptions apply “where affiliated parties are ‘alter egos’ of a corporation of which the Court

has personal jurisdiction; in that case the corporation’s contacts may be attributed to the affiliated

party for jurisdictional purposes.” Diamond Chemical Co., Inc. v. Atofina Chemicals, Inc., 268

F. Supp. 2d 1, 7 (D.D.C. 2003) (quoting Shapiro, Lifschitz & Schram, P.C. v. Hazard, 24 F.

Supp. 2d 66, 70 (D.D.C. 1998)). “To determine whether the two corporations are not really

separate entities, the court must determine whether the ‘parent corporation so dominated the

[subsidiary] corporation as to negate its separate personality, making the exercise of jurisdiction

over the absent parent fair and equitable.’” Crichlow v. Warner Music Grp. Corp., 565 F. Supp.

2d 1, 4 (D.D.C. 2008) (quoting Atlantigas Corp. v. Nisource, Inc., 290 F.Supp.2d 34, 48 (D.D.C.

2003)).

          This case, according to Southern Gun, fits the rule rather than the exception because “the

amended complaint makes no factual allegation from which it can be reasonably inferred that

Southern Gun was not separate from [LWDI], that Southern Gun dominated [LWDI], or that

[LWDI] was somehow Southern Gun’s agent.” Joint Mem. at 15. Southern Gun accurately

characterizes the Amended Complaint, which other than commenting that LWDI was “wholly

owned by Defendant Southern Gun Company Ltd.,” Am. Compl. ¶ 11, is devoid of any

allegation about the two entities’ relationship.

          As Southern Gun underscores, the plaintiff’s consolidated opposition to the motions to

dismiss entirely neglects Southern Gun’s argument. Clark & Southern Gun Reply Supp. Mot.

Dismiss (“Joint Reply”) at 2, ECF No. 23. Rather, the plaintiff’s opposition focuses exclusively

on an alleged civil conspiracy, through which Flanagan and Clark purportedly agreed to deprive

the plaintiff of the benefit of his inventions. Pl.’s Opp’n Mot. Dismiss (“Pl.’s Opp’n”) at 18–21,



                                                   9
ECF No. 21. Irrespective of whether the plaintiff has pleaded facts that establish a conspiracy

permitting the exercise of personal jurisdiction over some defendants, neither the opposition nor

the Amended Complaint suggests that Southern Gun, or anyone acting on behalf of Southern

Gun, participated.

        Without any factual allegation permitting the attribution of LWDI’s contacts with the

District of Columbia to Southern Gun, this Court cannot exercise personal jurisdiction over

Southern Gun.4

                 2.      Clark

        Clark also challenges this Court’s personal jurisdiction, contending that the “fiduciary

shield” doctrine guards him from individual accountability for any actions taken through LWDI.

Joint Mem. at 15. Indeed, “[t]he fiduciary shield doctrine counsels that ‘[p]ersonal jurisdiction

over the employees or officers of a corporation in their individual capacities must be based on

their personal contacts with the forum and not their acts and contacts carried out solely in a

corporate capacity.’” Nat’l Cmty. Reinv. Coal. v. NovaStar Fin., Inc., 604 F. Supp. 2d 26, 29

(D.D.C. 2009) (quoting Bailey v. J&B Trucking Servs., Inc., 577 F. Supp. 2d 116, 118–19

(D.D.C. 2008)); see also Flocco v. State Farm Mut. Auto. Ins. Co., 752 A.2d 147, 162 (D.C.

2000) (“[J]urisdiction over an employee does not automatically follow from jurisdiction over the

corporation which employs him.” (quoting Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 781

n.13 (1984)).

        To this argument too, the plaintiff’s opposition gives no answer. Even if the plaintiff had

answered, the allegations in the Amended Complaint do not support the exercise of jurisdiction

over Clark. First, the Amended Complaint contains no allegation of Clark’s relationship to


4
         Southern Gun’s alternative argument—that any contacts are unrelated to the alleged misconduct—need not
be considered.

                                                      10
LWDI, the only entity alleged to have transacted business in the District of Columbia. True,

Clark owns Southern Gun, which in turns owns LWDI, but the Amended Complaint was devoid

of allegations that justified imputing LWDI’s actions to Southern Gun. A fortiori, the Amended

Complaint does not bridge LWDI and Clark. Second, assuming the Amended Complaint had

linked LWDI to Southern Gun and Southern Gun to Clark, the plaintiff still would need to

overcome the fiduciary shield doctrine. While the fiduciary shield is ineffectual if, for example,

the defendant is a high-ranking officer of the entity with forum contacts, see Nat’l Cmty. Reinv.

Coal., 604 F. Supp. 2d at 30; see also Flocco, 752 A.2d at 163 n.20 (declining “to adopt such an

absolute ‘fiduciary shield’ doctrine”), the plaintiff here has not alleged any facts from which the

corporate composition of LWDI or Southern Gun can be discerned. Without such allegations,

the plaintiff has not made even a prima facie showing of a pertinent jurisdictional fact. Clark,

thus, is beyond this Court’s reach.

               3.      Flanagan

       Finally, Flanagan argues that the Amended Complaint fails to connect him to the District

of Columbia. Flanagan Mem. Supp. Mot. Dismiss (“Flanagan Mem.”) at 15–18, ECF No. 18-3.

Flanagan emphasizes that the only allegation addressed to conduct in the District of Columbia is

unrelated to Flanagan, who has “never worked as an employee of [LWDI], … has never sold

rifles to United States Government Agencies, has never sold firearms to or otherwise conducted

business with the Pentagon Force Protection Agency, [and] has never sold firearms or otherwise

conducted business with Presidential Airways … .” Id. at 17. Indeed, Flanagan attached an

unrebutted declaration to his motion, which declaration can be considered on review of a Rule

12(b)(2) motion, attesting that he has never conducted business in the District of Columbia.

Flanagan Mot. Dismiss, Flanagan Decl., Ex. 10, ¶¶ 2–6, ECF No. 18-4.



                                                11
       The plaintiff responds that irrespective of whether Flanagan directly transacted business

in the District of Columbia, personal jurisdiction exists under the “conspiracy theory of personal

jurisdiction.” See Pl.’s Opp’n at 18–19 (citing Second Amendment Found. v. U.S. Conference of

Mayors, 274 F.3d 521, 523 (D.C. Cir. 2001)). Under the conspiracy theory, one co-conspirator

may be subject to this Court’s personal jurisdiction based on the acts of a separate co-conspirator

within the District of Columbia. Second Amendment Found., 274 F.3d at 523 (noting that D.C.

Code § 13-423(a)(1) permits jurisdiction over an individual who transacts business through an

agent). To establish a civil conspiracy, through which the business of a co-conspirator can be

imputed to another, a plaintiff must make a prima facie showing of: “(1) an agreement between

two or more persons; (2) to participate in an unlawful act, or a lawful act in an unlawful manner;

(3) an injury caused by an unlawful overt act performed by one of the parties to the agreement;

(4) which overt act was done pursuant to and in furtherance of the common scheme.” Id. at 524

(quoting Halberstam v. Welch, 705 F.2d 472, 477 (D.C. Cir. 1983)). Here, too, “since the ‘bare

allegation of conspiracy or agency is insufficient to establish personal jurisdiction, a plaintiff

must allege specific acts connecting [the] defendant with the forum.’” Id. (quoting First Chicago

Int’l, 836 F. 2d at 1378); see also Jungquist v. Sheikh Sultan bin Khalifa Al Nahyan, 115 F.3d

1020, 1031 (D.C. Cir. 1997) (“[T]he plaintiff must plead with particularity the conspiracy as well

as the overt acts within the forum taken in furtherance of the conspiracy.” (internal citations

omitted)).

       In this case, the plaintiff alleges that Flanagan and Clark conspired to deprive the plaintiff

of technology claimed in the ‘410 and ‘622 Patents. Am. Compl. ¶¶ 59–60, 80–81. In

furtherance of that conspiracy, Flanagan allegedly submitted the ‘839 Application, which

became the ‘410 Patent, without the plaintiff’s knowledge and later petitioned to remove the



                                                  12
plaintiff from the ‘622 Patent. Id. ¶¶ 61–62, 82. Flanagan’s subversive efforts are evidence of

Flanagan’s conspiracy with Clark. Pl.’s Opp’n at 19–20.

       Flanagan correctly responds that, even if there was a conspiracy, the Amended Complaint

misses a critical link: an act of any co-conspirator taken in the District of Columbia. Flanagan

Reply Supp. Mot. Dismiss (“Flanagan Reply”) at 12, ECF No. 22. LWDI is not an alleged co-

conspirator. Without any allegation of a co-conspirator transacting business in the District of

Columbia, the conspiracy theory of personal jurisdiction does not aid the plaintiff.

       One final point warrants discussion. In his opposition to the motions to dismiss, the

plaintiff writes that “Clark would go on to sell rifles bearing these inventions in the District of

Columbia and elsewhere without any benefit to the Plaintiff.” Pl.’s Opp’n at 19. That

contention appears only in the plaintiff’s opposition brief. Although that contention ties Clark to

the District of Columbia, and conceivably Flanagan if indeed the plaintiff had pleaded a

conspiracy between Flanagan and Clark, a plaintiff cannot cure a complaint’s defects by alleging

new facts in a brief opposing a motion to dismiss. Indeed, “[i]t is axiomatic that a complaint

may not be amended by briefs in opposition to a motion to dismiss.” Hawkins v. Wash. Met.

Area Transit Authority, 311 F. Supp. 3d 94, 109 (D.D.C. 2018) (quoting Arbitraje Casa de

Cambio, S.A. de C.V. v. U.S. Postal Serv., 297 F. Supp. 2d 165, 170 (D.D.C. 2003)) (discussing

brief filed in opposition to defendant’s motion to dismiss under Rule 12(b)(6)). While a court

presented with a jurisdictional question may peer beyond the face of the complaint, that leeway

does not extend to assertions made in a party’s brief that have no support in the party’s pleadings

or an attachment thereto. Cf. Mwani, 417 F.3d at 7 (“[T]o establish a prima facie case, plaintiffs

… may rest their argument on their pleadings, bolstered by such affidavits and other written

materials as they can otherwise obtain.”); United States v. Swiss Am. Bank, Ltd., 274 F.3d 610,



                                                  13
619 (1st Cir. 2001) (“[I]n evaluating whether the prima facie standard has been satisfied, the

district court is not acting as a factfinder; rather, it accepts properly supported proffers of

evidence by a plaintiff as true and makes its ruling as a matter of law.” (internal quotations

omitted)); Herbert v. Nat’l Acad. of Scis., 974 F.2d 192, 197 (D.C. Cir. 1992) (“[W]here

necessary, the court may consider the complaint supplemented by undisputed facts evidenced in

the record, or the complaint supplemented by undisputed facts plus the court’s resolution of

disputed facts.”); see also 5B Charles Alan Wright & Arthur R. Miller, Federal Practice &

Procedure § 1351 (3d ed. 2004 & Supp. 2018) (on review of a Rule 12(b)(2) motion, a district

court judge may consider “affidavits and other written evidence”). An assertion of fact in an

opposition brief does not amount to written evidence.

        Thus, irrespective of any conspiracy between Flanagan and Clark, no part of the

conspiracy touched the District of Columbia. Consequently, Flanagan also is beyond this

Court’s reach.

        B.       Should the Plaintiff’s Complaint Be Dismissed or Transferred?

        When a court lacks jurisdiction over civil action, “the court shall, if it is in the interest of

justice, transfer such action … to any other such court in which the action or appeal could have

been brought at the time it was filed or noticed.” 28 U.S.C. § 1631. Despite no party having

raised the prospect of transfer, “[t]he law of this Circuit also holds that sua sponte transfers

pursuant to 28 U.S.C. § 1631 are committed to the discretion of the District Court.” Jovanovic v.

US-Algeria Bus. Council, 561 F. Supp. 2d 103, 112 n.4 (D.D.C. 2008) (citing Hill v. U.S. Air

Force, 795 F.2d 1067, 1070 (D.C. Cir. 1986)). Indeed, transfers, when possible, are preferred to

outright dismissals. See Goldlawr, Inc. v. Heiman, 369 U.S. 463, 466–467 (1962) (transfer may

be effected even absent personal jurisdiction over all parties in the transferor court, and in most



                                                   14
cases is preferable to dismissal if the defect can thereby be cured); see also Sinclair v.

Kleindienst, 711 F.2d 291, 293–94 (D.C. Cir. 1983) (noting Supreme Court’s favoring the

transfer of cases when procedural obstacles, such as lack of personal jurisdiction, impede an

expeditious and orderly adjudication on the merits).

        Whether a transfer suits the interests of justice depends on whether the “claims would be

time-barred upon refiling, whether transfer would prejudice the defendants’ position on the

merits, and whether transfer would save the plaintiff the time and expense of refiling in a new

district.” Does 1-144 v. Chiquita Brands Int’l, Inc., 285 F. Supp. 3d 228, 235 (D.D.C. 2018).

Here, the interests of justice militate for transferring this action to the United States District

Court for the Eastern District of Virginia. First, as Clark and Southern Gun write, foreign

patentees are statutorily subject to the jurisdiction of the Eastern District of Virginia. See Joint

Reply at 3 n.2 (citing 35 U.S.C. § 293). Second, transferring this case to that Court would not

prejudice the defendants’ position on the merits as the alternative bases on which the defendants

sought dismissal in this Court still may be presented. See Sinclair, 711 F.2d at 293 n.2 (transfer

was in the interest of justice when “[t]he defendants would not be barred from raising any

defense or submitting any motions in the transferee court which would have been proper in the

transferor court”). Third, transferring the case, rather than making the plaintiff re-file, will spare

the plaintiff, who currently is in bankruptcy proceedings, see In re Paul Andrew Leitner-Wise,

No. 17-bk-266 (Bankr. D.D.C. 2017), unnecessary costs for refiling. Fourth, neither party will

be substantially inconvenienced by the move from this Court to the Eastern District of Virginia,

which is located just a few miles away.




                                                  15
         For the foregoing reasons, transferring this action to the Eastern District of Virginia,

which may exercise jurisdiction over each defendant, serves the interests of justice.5

IV.      CONCLUSION

         For the reasons discussed above, Flanagan’s Motion to Dismiss the Amended Complaint,

ECF No. 18, and Clark & Southern Gun’s Motion to Dismiss the Amended Complaint or,

Alternatively, for Summary Judgment, ECF No. 19, are granted in part and denied in part. This

case shall be transferred to the United States District Court for the Eastern District of Virginia,

under 28 U.S.C. § 1631. An Order consistent with this Memorandum Opinion will be entered

contemporaneously.



         Date: December 26, 2018

                                                               __________________________
                                                               BERYL A. HOWELL
                                                               Chief Judge




5
         This Court takes no position on Clark and Southern Gun’s request for attorneys’ fees under 35 U.S.C.
§ 285. While that statute permits that “[t]he court in exceptional cases may award reasonable attorney fees to the
prevailing party” in a patent infringement action, no party has yet prevailed. The request for fees is premature.

                                                         16
